                                          Case 4:18-cv-05999-JSW Document 89 Filed 09/08/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     DEREK L MCGHEE,                                       Case No. 18-cv-05999-JSW (RMI)
                                   9                     Plaintiff,
                                                                                               ORDER GRANTING IN PART AND
                                  10              v.                                           DENYING IN PART PLAINTIFF’S
                                                                                               MOTION TO CONTINUE THE CLASS
                                  11     TESORO REFINING & MARKETING                           CERTIFICATION FILING DEADLINE
                                         COMPANY LLC, et al.,
                                  12                                                           Re: Dkt. No. 83
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           Pending before the court is Plaintiff’s Motion to Continue the Class Certification Filing

                                  15   Deadline (dkt. 83), which was referred to the undersigned for resolution (see Order of Referral

                                  16   (dkt.85)). In the Motion, Plaintiff submits that good cause exists (namely delays in discovery) for

                                  17   an “[o]rder continuing Plaintiff’s class certification filing and related deadlines until eight (8)

                                  18   months after the Parties have resolved their current precertification discovery-related disputes.”

                                  19   Pl.’s Mot. (dkt. 83) at 5. Plaintiff also offers that “[a]lternatively, if the Court is unwilling to

                                  20   provide an open-ended date, Plaintiff respectfully requests that the class certification deadline be

                                  21   continued by ten (10) months.” Id. Defendants oppose an extension of the deadline and assert that

                                  22   Plaintiff has failed to show good cause for any extension and has even failed to put forth an actual

                                  23   discovery dispute, instead, relying on an anticipated discovery dispute. See gen. Defs.’ Opp. (dkt.

                                  24   84).

                                  25           Following the referral, the undersigned held oral argument on the motion and after which

                                  26   instructed the parties to meet and confer regarding a stipulated timeline for the filling of the

                                  27   motion for class certification and for the filing of any discovery letter briefs related to outstanding

                                  28   precertification discovery. See Min. Entry of September 1, 2020 (dkt. 87). On September 7, 2020,
                                            Case 4:18-cv-05999-JSW Document 89 Filed 09/08/20 Page 2 of 3




                                   1   the parties filed a Joint Status Report (dkt. 88), which indicated that while the parties “agree that

                                   2   the deadline for Plaintiff to raise a motion to compel by way of a joint brief is September 30, 2020

                                   3   (i.e. 30 days from the date of the September 1, 2020 hearing), with Plaintiff to transmit his portion

                                   4   to Defendant[s] no later than September 23, 2020,” the parties could not agree to a timeline for the

                                   5   filing of a motion for class certification. During the meet and confer process prior to the filing of

                                   6   the Joint Status Report, and without waiving its objections to any extension, “Defendant[s’] final

                                   7   offer was to extend the courtesy of a 4.5-month continuance, from September 30, 2020 to

                                   8   February 15, 2021. Plaintiff declined that offer, and without waiving the argument previously

                                   9   presented to the court for a further continuance, presented a final offer for a 6-month extension of

                                  10   the present deadline, from September 30, 2020 to March 30, 2021.” (Dkt. 88) at 3.

                                  11           Without wading too deeply into an inquiry as to who might have been responsible for the

                                  12   discovery delays, and in consideration of and appreciation for the parties’ efforts in agreeing to a
Northern District of California
 United States District Court




                                  13   timeline for the filing of any motion to compel by way of a joint letter brief by September 30,

                                  14   2020, the court finds it appropriate to extend the deadline for the filing of the motion for class

                                  15   certification. However, as stated by the court on the record, the court will not agree to any

                                  16   extension that does not include a hard date. While Defendants’ last courtesy offer was for a 4.5-

                                  17   month extension and Plaintiff’s last offer was for a 6-month extension, considering what discovery

                                  18   remains, the parties’ relative positions, the court’s calendar, and other such important factors, the

                                  19   undersigned finds that a 5.25-month extension is appropriate.

                                  20           According, it is ORDERED that the Motion to Continue the Class Certification Filing

                                  21   Deadline (dkt. 83) is GRANTED in part and DENIED in part as follows: Plaintiff’s class

                                  22   certification filing and related deadlines are HEREBY continued to March 8, 2021. Further, it is

                                  23   ORDERED that the deadline for Plaintiff to raise a motion to compel by way of a joint brief is

                                  24   September 30, 2020, with Plaintiff to transmit his portion to Defendants no later than September

                                  25   23, 2020.

                                  26   //

                                  27   //

                                  28   //
                                                                                          2
                                          Case 4:18-cv-05999-JSW Document 89 Filed 09/08/20 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: September 8, 2020

                                   3

                                   4
                                                                                     ROBERT M. ILLMAN
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             3
